OPINION — AG — ** MUNICIPALITY — AUTHORITY — GARBAGE ** (1) MUNICIPALITIES, IN EXERCISE OF THEIR POLICE POWERS, MAY REGULATE THE MODE AND MANNER IN WHICH GARBAGE IS TO BE COLLECTED, AND MAY REQUIRE THAT GARBAGE BE STORED IN ' CARTS ' FOR COLLECTION. (2) ABSENT A SUFFICIENT, LEGAL REASON TO TIE ONE MUNICIPALITY UTILITY SERVICE TO ANOTHER, A MUNICIPALITY MAY 'NOT' LAWFULLY CONDITION THE RECEIPT OF ONE UTILITY SERVICE UPON THE PAYMENT FOR ANOTHER UTILITY SERVICE OFFERED BY THE MUNICIPALITY. WHETHER A SUFFICIENT, LEGAL REASON IS PRESENT IS A QUESTION OF FACT, WHICH CANNOT BE DETERMINED IN AN ATTORNEY GENERAL OPINION. (3) WHETHER A CITIZEN OR MUNICIPALITY WILL BE LIABLE FOR BODILY INJURY OR DAMAGE TO PERSONAL PROPERTY CAUSED BY A GARBAGE COLLECTION CART REQUIRED BY CITY ORDINANCE IS A QUESTION OF FACT, WHICH CANNOT BE ADDRESSED IN AN ATTORNEY GENERAL OPINION. (LIABILITY, TORT, AUTHORITY, JURISDICTION, PUBLIC SERVICES, ENFORCEMENT) CITE: 79 O.S. 1 [79-1] ET SEQ., 15 U.S.C.A. 1 (GARY GARDENHIRE, NEAL LEADER)